DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
Response to Amendment and Examiner’s Comment and Reasons for Allowance
On June 4, 2021, as stated above and RCE was filed after allowance in order to present the IDS and written opinions from corresponding PCT application.  In the Notice for Allowance dated 3-23-2021, Claims 1-2, 4-7, 9-13, 15-17, 19-27 and 29-30 were allowed and are presently pending.    In the June 4, 2021 amendment Applicant has amended claims  6, 13, 23 and 29 which were to clarify features for the production of a base oil including the step of trimerizing a feed to produce a trimerization product comprising a mixture of fatty acid trimers, hydrotreating a portion of the trimerization product to provide a base oil product having a pour point lower than 5oC  and the hydrotreated base oil product includes one or more compounds of Formula 1 as defined by claim 1 and ultimately isomerizing the hydrotreated base oil product.  With respect to the IDS filed by applicant and the written opinions from the corresponding PCT application, the D1 reference has been fully and carefully considered but there is no teaching suggestion or motivation from any of the references cited in the written opinion teaches the compound of a polyalphaolefin star polymer as claimed in formula I.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771